DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2021 and 05/17/2022 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.
The references cited in the Information Disclosure Statement (IDS) filed on 03/27/2021 and 05/17/2022  has/have been considered. However, based on the extensive number and the length of references cited, only a cursory review was made. Applicant is advised to provide which of the cited references and/or contents thereof are most pertinent to the instant application, if a detailed consideration is desired.

	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claim 9, the prior art of record, alone or in combination, fails to teach at least “performing the following with respect to a training phase: “(b) using a set of encoding neural networks to map each input vector to a lower-dimensional vector space, resulting in one or more lower-dimensional vectors for the user data and one or more lower-dimensional vectors for the item data, wherein a separate encoding neural network is used for each input vector, and wherein the lower-dimensional user and item vectors are lower dimensional as compared to the corresponding input vectors; (c) creating a single multidimensional vector representation of user and item data based on the one or more lower-dimensional user vectors and the one or more lower-dimensional item vectors; (d) using a prediction neural network to calculate a predicted rating for the item by the training user based on the single multidimensional vector representation of the training user and item data;” and “performing the following with respect to a prediction and recommendation phase: (i) receiving one or more input vectors with user data for a test user and one or more input vectors with item data for an item unrated by the test user;  (l) using the prediction neural network to calculate a predicted rating for the item by the test user based on the single multidimensional vector representation of user and item data”. 
Regarding claim 17, and similarly regarding claim 19, the prior art of record, alone or in combination, fails to teach at least “(b) using a set of encoding neural networks to map each input vector to a lower-dimensional vector space, resulting in one or more lower-dimensional vectors for the user data and one or more lower-dimensional vectors for the item data, wherein a separate encoding neural network is used for each input vector, and wherein the lower-dimensional user and item vectors are lower dimensional as compared to the corresponding input vectors; (c) creating a single multidimensional vector representation of user and item data based on the one or more lower-dimensional user vectors and the one or more lower-dimensional item vectors; (d) using a prediction neural network to calculate a predicted rating for the item by the training user based on the single multidimensional vector representation of the training user and item data.”
At best, Xu et al (US 20210133846) teaches in ¶57-63 “ a trained prediction model 160 is output from the prediction model generation system 28 and provided to one or more other systems, such as, for example, the item recommendation system 26. In some embodiments, the trained prediction model 160 is configured to receive a set of prior user interactions and generate a ranked list of personalized item recommendations for a user” and “the trained prediction model 160a includes a neural network structure having at least one self-attention layer configured to weight user interactions given the time at which the interaction occurred.”
At best, Natest (US Patent 10769524 B1) teaches in col 5 lines 14-42 “The feature vectors can then be mapped to a 2-dimensional space (e.g., scale), thereby defining the gender scale” and further in col 6 lines 6-21 “The page may include a plurality of suggested items 408 that have similar gender scores. In some embodiments, the suggested items may include items of the same category as the selected item 404 that have a similar gender score”.
While the above prior of record conceptually teaches recommendation or item suggestion, the above prior art of record fails to teach the specific steps listed in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669